Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered February 9, 1998, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to the crime of attempted assault in the second degree. In accordance with the plea agreement, defendant was sentenced to a determinate sentence of 3 years’ imprisonment under the mistaken belief that he was a second violent felony offender. Upon discovering the mistake, the sentence was vacated and defendant was resentenced as a second felony offender to a prison term of 2 to 4 years.
Notwithstanding the fact that defendant was initially sentenced to the minimum period of imprisonment as a second violent felony offender, we nevertheless reject defendant’s contention that the 2 to 4-year prison term was harsh or excessive. Inasmuch as County Court considered appropriate factors in determining the sentence to be imposed, particularly noting defendant’s 25-year criminal history of assaults and drug abuse, and such sentence is within permissible statutory ranges, we find no abuse of discretion or extraordinary circumstances warranting a modification thereof (see, People v Archangel, 272 AD2d 686; People v Hathaway, 260 AD2d 717). We, accordingly, decline to disturb the sentence imposed.
Peters, J. P., Carpinello, Graffeo, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.